Title: From George Washington to Alexander Hamilton, 25 September 1789
From: Washington, George
To: Hamilton, Alexander


          
            Dear Sir,
            [New York] 25th Sepr 1789.
          
          From a great variety of characters who have made a tender of their services for Suitable Offices, I have selected the following. If Mr Jay & you will take the further trouble of running them over to see if among them there can be found one, who, under all circumstances is more eligable for the Post Office than Col. O.—I shall be obliged to you both for your opinions thereon by Eleven ’Oclock—Another Paper which is enclosed, will shew how the appointments stand to this time. And, that you may have the matter fully before you, I shall add that, it is my present intention to nominate Mr Jefferson for Secretary of State, and Mr Edmd Randolph as Attorney Genl; though their acceptance is problamatical—especially the latter. Yrs Sincerely
          
            Go: Washington
          
          
            
              
                Mr Gorham
                Massachuts
              
              
                General Cobb
                Do
              
              
                Colo. Osgood
                
              
              
                Colo. Smith
                N. York.
              
              
              
                Colo. W: White
                Do
              
              
                Mr Lewis Pintard
                Do
              
              
                Mr John R. Livingston
                Do
              
              
                Commodore Nicholson
                Do
              
              
                Mr Blagge
                Do
              
              
                Colo. Giles
                Do
              
              
                Genl Webb
                Do
              
              
                Doctr Cochran
                Do
              
              
                Mr Wm Denning
                Do
              
              
                Mr Wm W. Morris
                Do
              
              
                Captn Thos Randall
                Do
              
              
                Mr Paul R. Randall
                Do
              
              
                Majr North
                Do
              
              
                Mr Hazard Incumbt
                Do
              
              
                Mr Henry Remsen
                Do
              
              
                Genl Moylan
                New Jersey
              
              
                Mr Wm Temple Franklin
                Do
              
              
                Colo. Cummings
                Do
              
              
                Mr Jno. Bayard
                
              
              
                Mr Thos Barclay
                Pennsyl.
              
              
                Mr Chas Pettit
                Do
              
              
                Mr Jas Milligan
                Do
              
              
                Doctr Tilton
                Delaware
              
              
                Colo. Jno. Parke
                Do
              
              
                Mr Broom
                Do
              
              
                Mr Cyrus Griffen
                
              
              
                Mr Arthur Lee
                
              
              
                Mr Richd Harrison
                
              
              
                Mr Jonathan Dayton
                
              
              
                Genl Gist.
                
              
              
                Chancellor Livingston
                
              
            
          
        